Citation Nr: 1328168	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  07-09 759	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

(The issue of entitlement to an initial compensable disability rating for bilateral hearing loss is the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and B.B.
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to November 1966.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for erectile dysfunction, and an August 2007 rating decision that declined to reopen a claim of service connection for prostate cancer.  In July 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In November 2010, the Board remanded the claim of service connection for erectile dysfunction for additional development; and reopened the claim of service connection for prostate cancer and remanded the underlying service connection matter for additional development and de novo review.  In a decision issued in May 2012, the Board, in pertinent part, denied the Veteran's claims of service connection for prostate cancer and erectile dysfunction.  He appealed that decision to the Court.  In January 2013, the Court vacated the Board's May 2012 decision and remanded the matters on appeal for adjudication consistent with instructions outlined in a December 2012 Joint Motion for Partial Remand (Joint Motion) by the parties.  

In May 2013, the Veteran's attorney submitted additional argument and evidence in support of the Veteran's claim.  This submission was not accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c).



The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer.  In addition to claiming that his prostate cancer is the result of his exposure to herbicides in service, the Veteran also asserts that his prostate cancer is the result of having been exposed to diesel jet fuels in service.  To support this assertion, the Veteran submitted an excerpt from a report by the Committee on Toxicology National Research Council, "Permissible Exposure Levels for Selected Military Fuel Vapors," which cites to a study that found "an increased risk of squamous-cell lung cancer and possibly prostate cancer among workers exposed to diesel fuel." (Emphasis added).  

In November 2010, the Board remanded this matter for a VA medical opinion and requested that the examining physician provide a "complete rationale, which should include citations to medical literature."  Additionally, the Board instructed that the examining physician "offer comments and an opinion regarding the study in the claims file indicating a relationship between prostate cancer and exposure to diesel fuel."  

In January 2011, the Veteran was examined by a physician.  Although she indicated that she reviewed the Veteran's claims file, she did not offer an opinion as to the etiology of his prostate cancer.  Therefore an addendum opinion from a different physician was obtained in May 2011.  In this opinion, the May 2011 VA physician indicated that he had reviewed the Veteran's claims file and consulted the medical literature, including information from the Mayo Clinic regarding the etiology of prostate cancer, and noted that there was no current data on the relationship between avionic fuels and the development of prostate cancer.  The physician further noted that there were numerous known risk factors for prostate cancer, including age, race, nationality, family history, genetics, diet, obesity, exercise and smoking, but that there was no definitive data for exposure to aircraft fuels and prostate cancer.  In light of the foregoing, the physician opined, in essence, that based on the absence of any scientific data in the current medical literature, it was less likely than not that the Veteran's prostate cancer was related to his exposure to avionic fuels in service.

The May 2012 Board decision relied heavily on the May 2011 VA medical addendum opinion to deny the Veteran's claim.  However, in the December 2012 Joint Motion by the parties, it was noted that neither the January 2011 VA examiner nor the May 2011 VA examiner had commented on the study indicating a relationship between prostate cancer and exposure to diesel fuel, as had been requested by the Board in its November 2010 remand instructions.  Accordingly, a new VA medical opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Finally, as was noted in the Introduction, in May 2013, the Veteran's attorney submitted additional evidence without a waiver of initial AOJ consideration.  The Board did not seek clarification from the Veteran or his attorney as to whether he wished to submit such information with a waiver since the claim is being remanded for additional development anyway.  On remand, the RO will have the opportunity to review this evidence in the first instance.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Regarding the Veteran's claim of service connection for erectile dysfunction, to include as secondary to prostate cancer, this matter is inextricably intertwined with the appeal seeking service connection for prostate cancer; hence, consideration of whether the Veteran is entitled to service connection for an erectile dysfunction must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1. 	The Veteran's claims file should be forwarded to an appropriate VA physician for an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's prostate cancer is causally or etiologically related to his exposure to diesel jet fuels in service.  In addressing this question, the consulting physician should express agreement or disagreement with the various medical opinions and textual evidence contained in the record, and explain in full the rationale for such agreement/disagreement.  The consulting physician should specifically discuss the report by the Committee on Toxicology National Research Council.

If it is not possible to provide the requested opinion without resort to speculation, the consulting physician should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the consulting physician should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the consulting physician for review, and he or she must state in the opinion report the claims folder was reviewed.

2. 	After the above action has been completed, the Veteran's file should be reviewed anew to specifically include an initial review of the aforementioned evidence submitted without a waiver, and all further evidence received in the interim.  The Veteran's claims of service connection for prostate cancer and erectile dysfunction should then be re-adjudicated and if they remain denied, issue to the Veteran and his attorney a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. Kennerly
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



